Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claim 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61 as being unpatentable over Eibl et al. (US 5304383);
Claims 3 and 21 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61  above, and further in view of Beckman et al. (JAMA 2002);
Claims 40 and 44 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 42, 43, and 59-61 above, and further in view of McDonagh et al. (WO 94/01128) in light of support by NCBI BLAST.
The Applicant’s arguments about the unpredictably nature in the art necessitated the above withdrawals.  This will be covered in detail in the Reasons for Allowance.  All arguments drawn to these rejections are not considered moot.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has overcome the obviousness rejections in view of Eibl et al. by showing that plasminogen was not predicted to treat atherosclerosis.  The Applicant cites two papers by Haka et al. and Kremen et al., with post-filling dates, as support that the administration of plasminogen would accelerate atherosclerosis.  
Haka et al. teach that “elevated uPA expression by artery wall macrophages accelerates atherosclerosis” (Haka, pg. 1768 col 2). They show evidence that plasmin/plasminogen system may contribute to atherogenesis and atherosclerotic lesions (Haka, pg. 1776, last paragraph).  Kremen et al. teach that plasminogen is atheroprotective and loss of plasminogen activity was protective against atherosclerosis (Kremen, abstract).  Similar to Haka et al. Kremen teach macrophage expression of uPA accelerates atherosclerosis.   They teach that plasminogen deficient mice show atheroprotective properties (Kremen, pg. 17112, Discussion , 1st paragraph). In light of these papers, one of ordinary skill would expect increasing plasminogen activity by infusing the patient with plasminogen to accelerate atherosclerosis.  However Applicant has shown this is not the case, and therefore provide an unexpected result against the literature, which is the basis for issuing this patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699